Citation Nr: 0022645	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-19 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from May 1968 to March 1972 
and on active duty for training (ACDUTRA) with the Alabama 
Army National Guard from November 1990 to May 1991 and from 
August 1991 to April 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

The Board remanded this case in May 2000 for clarification of 
representation.  The requested action has been completed.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran was diagnosed as having hypertension during 
ACDUTRA in April 1992.

3.  The veteran currently suffers from hypertension.


CONCLUSION OF LAW

Hypertension was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Service medical records from the veteran's active duty from 
May 1968 to March 1972 reveal blood pressure readings as 
follows:  130/82 in May 1970; 144/98 in August 1970; 120/90 
in November 1970; 114/95 on separation examination in 
February 1972; and 160/90 on subsequent cardiology evaluation 
in February 1972.  In November 1970, it was noted that he had 
a past history of labile hypertension.  No examiner diagnosed 
hypertension.

The veteran's Army National Guard records disclose the 
following blood pressure readings:  132/80 in September 1983; 
144/80 in October 1987; 124/76 in November 1990; 150/110 in 
March 1991; 144/88 in August 1991 (a reading of 160/100 was 
initially recorded, but then crossed out); 166/76 in January 
1992; 150/110 on separation examination in April 1992.  On 
separation examination in April 1991, the veteran gave a 
history of high blood pressure due to water in Saudi Arabia.  
Blood pressure readings were not recorded, and no diagnosis 
was rendered.  The veteran also gave a history of 
intermittent high blood pressure readings, without work-up, 
on separation examination in April 1992.  The examiner 
diagnosed hypertension.

Post-service VA treatment records reveal that the veteran was 
diagnosed as having essential hypertension during 
hospitalization from August to September 1997.  A VA 
treatment record dated in 1998 also reflects a diagnosis of 
hypertension, based upon a blood pressure reading of 156/92.


II.  Legal analysis

The veteran's claim is found to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  All relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran was first diagnosed as having hypertension by a 
medical professional during ACDUTRA in April 1992.  Although 
elevated blood pressure readings were recorded during active 
service from 1968 to 1972, he was noted to have only a 
history of labile, or borderline hypertension at that time; 
hypertension was not diagnosed.  The veteran is also 
currently shown to suffer from hypertension, as shown in 
post-service VA treatment records.  Based on this evidence, 
the Board finds as fact that the veteran's hypertension was 
incurred during service.  See 38 U.S.C.A. §§ 1101(3), 1112 
(West 1991); 38 C.F.R. §§ 3.303(b), 3.309(a) (1999).  
Accordingly, the Board concludes that the evidence supports 
the claim for service connection for hypertension.


ORDER

Service connection for hypertension is granted.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

